Dr. Marc D. Parnell, O.D. President Arkansas State Board of Optometry 308 N. Jefferson Street El Dorado, Arkansas 71730
Dear Dr. Parnell:
This is in response to your request for an opinion on the following question: Are licensed optometrists, who are certified in the use of therapeutic pharmaceutical agents, legally within their scope of practice to perform pre-operative and post-operative care in the course of co-managing ophthalmic surgical patients with other health care providers? I will assume, in the context of your question, that by "pre-operative and post-operative care" you mean the prescribing and administering of therapeutic drugs at any time preceding or following surgery. Although there are no provisions specifically addressing the practice of optometry in the context of pre- and post operative care, I find no provisions which would prohibit such practice.
Arkansas Code Annotated § 17-89-101(a) (Supp. 1993) states in pertinent part:
  "Optometry" shall include utilizing any method or means which the licensed optometrist is educationally qualified to provide, as established and determined by the Arkansas State Board of Optometry. In administering this chapter, the Arkansas State Board of Optometry shall by rule or regulation prescribe those acts, services, procedures and practices which constitute the practice of optometry. "The practice of optometry" does not include laser surgery or the administration of any drug by injection, the use of prescription oral drugs, the use of controlled drugs, and the sale of prescription drugs, with the exception of contact lenses.
The Rules and Regulations of the Arkansas State Board of Optometry (Rev. 5-10-94) set forth specific educational prerequisites for one licensed to "possess, administer, and prescribe pharmaceutical agents." Following completion of the educational and training requirements and upon certification by the board, an optometrist is issued a therapeutic drug certificate, to be valid for a period of three years. Rules and Regulations, Article IV. The issuance of this license is reinforced by statute. Arkansas Code Annotated § 17-89-403
authorizes certified optometrists, who satisfy the legal and educational requirements established by the board, to "possess, administer, and prescribe topically applied pharmaceutical agents . . .," which agents are set forth in the statute. The board further defines which agents may be topically applied to the eye in Article I, Section 1 of the Rules and Regulations Governing the Use of Therapeutic Drugs for Optometric Care. This section states that "the strength and manner in which these agents may be possessed, administered and prescribed shall be in accordance with the reasonable standard of care accepted in the community in which the certified optometrist practices."
One restriction that must be noted is provided in Section 2 of the above Rules and Regulations. That section mandates that prior to beginning the treatment of patients for glaucoma, an optometrist must consult with an ophthamologist and develop a written protocol. This provision appears to apply to the treatment of glaucoma in general, however, and not to the treatment of individual patients.
Arkansas law has clearly given the Arkansas State Board of Optometry the authority to define and regulate the practice of optometry. In discharging this authority, the board has set forth regulations governing the use and administration of therapeutic drugs which do not appear to limit the context in which such use and administration is practiced. It is therefore my opinion that certified optometrists who have satisfied the educational and professional prerequisites are legally within the scope of their practice to prescribe and administer specified topical therapeutic drugs in the course of pre- and post-operative care.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sarah L. James.
Sincerely,
WINSTON BRYANT Attorney General
WB:SLJ/cyh